259 Ga. 340 (1989)
380 S.E.2d 264
BAILEY
v.
THE STATE.
46961.
Supreme Court of Georgia.
Decided June 23, 1989.
Reconsideration Denied July 13, 1989.
Andy E. Bailey, pro se. Stephen F. Lanier, District Attorney, for appellee.
MARSHALL, Chief Justice.
This Court affirmed the conviction of Andy E. Bailey of murder and his life sentence on direct appeal. Bailey v. State, 255 Ga. 57 (335 SE2d 108) (1985). His state habeas corpus proceeding, which alleged ineffective assistance of counsel, was filed by his fourth counsel; one counsel withdrew, he fired a second counsel, and he then proceeded pro se. His petition for state habeas relief was denied and this Court denied his certificate of probable cause to appeal therefrom in 1987. The trial court  giving "consideration to the fact that the defendant was tried and found guilty of murder, the appellate court affirmed his conviction, and the applicable law"  denied his "motion for supersedeas bond pending post-conviction relief," from which ruling Bailey seeks to appeal.
1. The ruling sought to be appealed  the denial of a motion for supersedeas bond pending post-conviction relief  is not directly appealable under OCGA § 5-6-34 (a), and has not been certified for immediate review under subsection (b) of that statute.
*341 2. The appellant has filed with this Court the following motions: (1) to have sent to this Court his complete trial transcript, alleging that when he turned over his transcript to habeas corpus counsel after his direct appeal, he discovered that photographs had been removed and the transcript altered; (2) for discovery, under Brady v. Maryland, 373 U.S. 83 (83 SC 1194, 10 LE2d 215) (1963); (3) for leave to proceed in forma pauperis; (4) for oral argument; (5) for supersedeas bond pending appeal; (6) for appointment of counsel; (7) for appointment of a special investigator; (8) for his state habeas corpus transcript and court reporter's materials to be sent to this Court.
We construe this as a direct application to this Court for a writ of mandamus, which is controlled by Brown v. Johnson, 251 Ga. 436 (306 SE2d 655) (1983). We note that the appellant was not entitled to a copy of his criminal-trial transcript and related documents to assist him in preparing a pro se petition for habeas corpus. Judge v. State, 255 Ga. 174 (338 SE2d 282) (1985).
Appeal dismissed. All the Justices concur.